UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-K þAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Fiscal Year Ended June 30, or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File No. 333-145659 N8 Concepts, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 20-8677788 (I.R.S. Employer Identification No.) 1869 W. Littleton Blvd., Littleton, Colorado 80120 (Address of principal executive offices) Registrant's telephone number, including area code:(303) 738-8994 Securities Registered Pursuant to Section 12(b) of the Act: None Name of each exchange Title of each class On which registered (None) (None) Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated fileroNon-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þNo o The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2008 was $0.00.The number of shares outstanding of the registrant's common stock on June 30, 2008 was as follows: 6,500,000shares. 3 N8 Concepts, Inc. FORM 10-K FOR THE YEAR ENDED JUNE 30, 2008 TABLE OF CONTENTS Page No. PART I Item 1. Business 1 Item 1A. Risk Factors 2 Item 1B. Unresolved Staff Comments 2 Item 2. Properties 2 Item 3. Legal Proceedings 2 Item 4. Submission of Matters to a Vote of Security Holders 2 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 2 Item 6. Selected Financial Data 3 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 8. Financial Statements and Supplementary Data 5 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions and Director Independence 20 Item 14. Principal Accountant Fees and Services 20 PART IV Item 15. Exhibits and Financial Statement Schedules 21 Signatures 22 Forward-Looking Information This Annual Report on Form 10-K contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and are made in reliance upon the protections provided by such acts for forward-looking statements.Such statements are not based on historical fact, but are based upon numerous assumptions about future conditions that may not occur.Forward-looking statements are generally identifiable by use of forward-looking words such as “may,” “will,” “should,” “intend,” “estimate,” “believe,” “expect,” “anticipate,” “project” and similar expressions.Readers are cautioned not to place undue reliance on any forward-looking statements made by us or on our behalf.Any such statement speaks only as of the date the statement was made.We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware.Actual events, transactions and results may materially differ from the anticipated events, transactions or results described in such statements.These forward-looking statements are necessarily estimates reflecting the best judgment of our management and involve a number of risks and uncertainties, some of which may be beyond our control, that could cause actual results to differ materially from those suggested by the forward-looking statements, including, without limitation: · the pace and sustainability of acceptance of our brands; · our ability to compete in a crowded business space with low barriers to entry; · our ability to generate sustainable revenues and profits through sales by means of limited sales channels, namely, the Internet; · changing retail environments and fashion trends in the athletic apparel industry; and · changes in the level of consumer discretionary spending for sports logo apparel in view of general economic conditions; We cannot be certain that our business strategy will be successful or that we will successfully address these and other challenges, risks, and uncertainties.For a further list and description of various risks, relevant factors, and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the “Risk Factors” section contained in the prospectus prepared in connection with our initial public offering and other filings with the SEC. PART I ITEM 1. BUSINESS. N8 Concepts, Inc. (“we” or the “Company”) was formed as a Colorado corporation on March 21, 2007.Its principal office is currently located at 1869 W. Littleton Blvd., Littleton, Colorado 80120. The Company’s telephone number is 303.738.8994. The Company’s fax number is 303.347.8763. The Company’s primary initial focus was developing lines of merchandise centered on the Company’s proprietary logos, which include NEVER LAY UP®, POLICE THE CREASE®. RailRat™, Red Numbers™, Golf Your Ball™, Whoops™, and Whoop-de-do.™The Company’s main source of distribution has been through word of mouth and the Internet. The Company focuses on developing a line of primarily athletic and casual apparel and accessories. Now that we have successfully navigated some of our proprietary brands through the United States Patent and Trademark Office, we intend to begin the process of leveraging those Brands to expand into other types of licensing relationships with larger more established apparel and equipment companies who operate in the logo specific space in which the particular Brand might appeal. - 1 - Access to Our Information We file annual, quarterly and special reports, proxy statements and other information with the SEC. Our SEC filings are available to the public over the Internet at the SEC's website at http://www.sec.gov. The public may also read and copy any document we file at the SEC's public reference room located at treet,
